IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BERKLEY D. WHITFIELD,

              Appellant,

 v.                                                        Case No. 5D15-4054

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 13, 2016

3.853 Appeal from the Circuit
Court for Brevard County,
Robin C. Lemonidis, Judge.

Berkley D. Whitfield, Bonifay, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman and
Kristen L. Davenport, Assistant Attorney
Generals, Daytona Beach, for Appellee.


PER CURIAM.

       Berkley Whitfield appeals the trial court's order summarily denying his motion for

DNA testing, filed pursuant to Florida Rule of Criminal Procedure 3.853. The trial court

found the motion to be facially sufficient, but summarily denied it after receiving the State's

response. However, the trial court failed to attach any documents to support its ruling.

Therefore, we must reverse the trial court's order and remand for the trial court to either
attach documents that conclusively refute Whitfield's claim or hold an evidentiary hearing

thereon. See Brown v. State, 967 So. 2d 398 (Fla. 1st DCA 2007).


      REVERSED and REMANDED.

LAWSON, C.J., PALMER and COHEN, JJ., concur.




                                            2